DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 10-12, filed May 20, 2022, with respect to the objections and to Claims 1-5 and 7-15 have been fully considered and are persuasive.  The objection to the specification, the objection to Claim 9, the 35 U.S.C 101 rejections of Claims 13-15, the 35 U.S.C. 102 rejection of Claim 1, and the 35 U.S.C. 103 rejections of Claims 2-5 and 7-15 have been withdrawn. 
Applicant argues that the “scene” in Ziegler (US 20040184655A1) is a scene of an image that a camera captured, which is not a data model of an object with a plurality of polygons.  The “diffuse color” mentioned in Ziegler is not a location in a slice of the object that is located within a plurality of polygon surfaces.  Thus, “the scene contains objects with diffuse color” taught in Ziegler is not the same as “if the location is located within a plurality of polygon faces”.  It appears there is no correlation between “then each point in an image contains the color of the closest visible object surface” of Ziegler and “selecting the object property data for the polygon which is closer to a surface of the object” (p. 12).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
5.	The claims are allowable for the reasons discussed in Applicant’s Remarks dated May 20, 2022 and also discussed in the Response to Arguments section above, and also for the reasons below.
6.	The closest prior art (Yoshida US 20170148182A1) teaches slice object data obtained from the generated image data includes the color information of the surface of the three-dimensional printed object [0031].  Three-dimensional polygon models that use polygons.  Utilizing a three-dimensional polygon model to generate color slice object data along a cross section that intersects the three-dimensional polygon model [0029].  Each polygon of the three-dimensional polygon model are associated with color information [0032].  Shape obtaining processor specifies a point of intersection between the cross section and each edge of the edges of the three-dimensional polygon model that intersects the cross section.  The shape obtaining processor specifies a line of intersection between the cross section and each polygon of the polygons of the three-dimensional polygon model that intersects the cross section.  The shape obtaining processor obtains the shape of the outline which includes the points of intersection and the lines of intersection [0033].  Passes color information of each edge that intersects at a point of intersection on to the point of intersection.  Passes color information of each polygon that intersects a line of intersection on to the line of intersection [0034].  However, Yoshida does not teach wherein if the inspection determines that the location is within a plurality of polygon faces, selecting the object property data for the polygon which is closer to a surface of the object.
7.	Another prior art (Ziegler US 20040184655A1) teaches if the scene contains objects with diffuse color, then each point in an image contains the color of the closest visible object surface along the line-of-sight [0052].  However, the “scene” in Ziegler is a scene of an image that a camera captured, which is not a data model of an object with a plurality of polygons.  The “diffuse color” mentioned in Ziegler is not a location in a slice of the object that is located within a plurality of polygon surfaces.  Thus, “the scene contains objects with diffuse color” taught in Ziegler is not the same as “if the location is located within a plurality of polygon faces”.  It appears there is no correlation between “then each point in an image contains the color of the closest visible object surface” of Ziegler and “selecting the object property data for the polygon which is closer to a surface of the object”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (US 20170148182A1) teaches obtaining a shape of an outline of the three-dimensional polygon model at a cross section that intersects the three-dimensional polygon model, and obtaining color information of the outline at the cross section (Abstract).
Ziegler (US 20040184655A1) teaches if the scene contains objects with diffuse color, then each point in an image contains the color of the closest visible object surface along the line-of-sight [0052].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611